TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00635-CR




James William Thompson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-2005-200390, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s brief on appeal was originally due March 27, 2006.  On counsel’s motion,
the time for filing was extended to June 5, 2006.  No brief has been filed on appellant’s behalf and
no further extension of time for filing has been sought.
Appellant’s counsel, Mr. Edmund M. (Skip) Davis, is ordered to file a brief in
appellant’s behalf no later than July 28, 2006.  No further extension of time for filing this brief will
be granted.
It is ordered June 30, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish